Q-eant, J.
(after stating the facts). Plaintiff insists that the sale was an absolute one; that payment or settlement by notes within 15 days was a condition precedent to the right to exchange the goods after the expiration of the limit; that this limit expired on August 17th; that defendant did not comply with the condition, and there*356fore cannot maintain his defense, under Jenness v..Shaio„ 35 Mich. 20.
The defendant had 15 days within which to make payment or settle the account by notes. He clearly, also, had' the right to exchange at any time before the expiration of the 15 days. Plaintiff now claims that this 15-day limit began to run on the 2d of August, the date upon the face of the invoice. But the goods were not shipped until the 7th. This contract did not give plaintiff the right to antedate its invoices. An invoice, in commercial transactions, is defined to be “a written account of the particulars of merchandise shipped or sent to a purchaser, consignee, factor, etc., with the value or prices and charges annexed.” Cent. Diet. & Enc.; Bouv. Law Diet. If it be conceded that the letter of August 14th was not a valid offer to return any of the goods and to exchange them for others,, such valid offer was contained in the letter of the 19th,, offering to return some of the goods, and asking for a catalogue from which to select other goods in exchange. This letter was written within the 15-day limit. Defendant was not then in default.
Judgment is affirmed.
The other Justices concurred.